NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1398-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

HAKEEM S. ELEY,

     Defendant-Appellant.
________________________

                   Argued June 1, 2022 – Decided June 28, 2022

                   Before Judges Fisher, DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment Nos. 16-10-2896
                   and 18-06-1770.

                   Cody T. Mason, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Cody T. Mason, of counsel
                   and on the briefs).

                   Emily M. M. Pirro, Special Deputy Attorney General/
                   Acting Assistant Prosecutor, argued the cause for
                   respondent (Theodore N. Stephens II, Acting Essex
                   County Prosecutor, attorney; Emily M. M. Pirro, of
                   counsel and on the brief).
PER CURIAM

      After a jury trial, defendant, Hakeem S. Eley, was convicted of second-

degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b), and fourth-

degree possession of hollow nose or dum-dum bullets, N.J.S.A. 2C:39-3(f). He

was sentenced to nine years' incarceration, subject to a four-and-a-half-year

period of parole ineligibility.

      On appeal, defendant argues the following points:

      POINT I

             THE COURT COMMITTED PLAIN ERROR WHEN
             IT FAILED TO VOIR DIRE THE JURY AFTER
             JUROR     NUMBER    SEVEN   BELATEDLY
             REVEALED THAT HE COACHED SOCCER NEAR
             THE AREA OF THE INCIDENT ALMOST EVERY
             DAY, HAD MULTIPLE FAMILY MEMBERS IN
             THE NEWARK POLICE DEPARTMENT, AND WAS
             FRIENDS WITH ONE OF THE ARRESTING
             OFFICERS.

      POINT II

             THE COURT UNFAIRLY LIMITED THE DEFENSE
             WHEN IT REFUSED TO INSTRUCT THE JURY
             THAT CABEZAS’[] PRIOR CONTRADICTORY
             STATEMENTS COULD BE USED FOR THEIR
             SUBSTANCE, AND BARRED TESTIMONY
             SUGGESTING THAT THE GUN COULD HAVE
             BEEN LEFT IN THE ALLEY AS A "COMMUNITY
             GUN."


                                                                       A-1398-19
                                      2
      POINT III

             THE PROSECUTOR ENGAGED IN REVERSIBLE
             MISCONDUCT WHEN HE BOLSTERED THE
             OFFICERS’ CREDIBILITY BASED ON THEIR
             STATUS AS POLICE OFFICERS, DISPARAGED
             THE   DEFENSE,   AND    INVOKED   THE
             NUREMBERG TRIALS.

      POINT IV

             THE CUMULATIVE EFFECT OF THE ERRORS
             DEPRIVED DEFENDANT OF HIS RIGHTS TO DUE
             PROCESS AND A FAIR TRIAL SUCH THAT HIS
             TRIAL CONVICTIONS SHOULD BE REVERSED
             AND HIS GUILTY PLEA SHOULD BE VACATED.

      POINT V

             RESENTENCING IS REQUIRED BECAUSE THE
             NEAR-MAXIMUM NINE-YEAR SENTENCE WAS
             MANIFESTLY EXCESSIVE AND BASED ON
             FLAWED AND INCONSISTENT FINDINGS.

      We are not persuaded by defendant's challenge to the exclusion of

testimony on his "community gun" theory. However, we conclude that the

State's summation exceeded the limits on permissible comments. We also find

that the trial court erred by (1) failing to voir dire additional jurors when a juror

with extraneous information was dismissed mid-trial, and (2) failing to properly

instruct the jury on prior inconsistent statements given by a police officer




                                                                               A-1398-19
                                         3
involved in defendant's arrest. For these reasons, we are constrained to vacate

the judgment of conviction and remand the matter for a new trial.


                                        I.

                         Facts and Procedural History

      The facts leading to defendant's arrest and conviction as developed at trial

are summarized as follows. On July 11, 2016, two plain-clothes Newark police

officers, Onofre Cabezas and Roger Mendes, were in an unmarked van when

they saw a black BMW pull up about fifty feet ahead of them. The officers saw

a man, later identified as defendant, exit the front passenger seat of the BMW,

walk down the sidewalk, and pull on the door handle of a parked car.

      The officers thought defendant's behavior was suspicious because there

had been "prior burglaries into autos" in that location, so they decided to

approach and investigate. According to the officers, when defendant noticed

them approaching, he pulled "a black large handgun" out of his sweatpants and

began to run. Both officers followed in pursuit and, allegedly, Officer Cabezas

saw defendant throw the gun before being apprehended.

      On October 18, 2016, an Essex County grand jury indicted defendant

(Indictment I) with second-degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b); fourth-degree possession of a defaced firearm, N.J.S.A. 2C:39-3(d);

                                                                            A-1398-19
                                        4
fourth-degree possession of hollow nose or dum-dum bullets, N.J.S.A. 2C:39-

3(f); as well as fourth-degree resisting arrest, N.J.S.A. 2C:29-2(a)(2).

      Defendant moved to suppress evidence. Officer Cabezas testified at the

suppression hearing. The motion was denied on June 12, 2017.

      On June 8, 2018, defendant was indicted on separate charges (Indictment

II). He was charged, along with two others, with second-degree conspiracy to

distribute a controlled dangerous substance (CDS), N.J.S.A. 2C:5-2; two counts

of third-degree possession of CDS, N.J.S.A. 2C:35-10(a); two counts of third-

degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-5(a)(1)-b(3);

and two counts of second-degree possession of CDS with intent to distribute

within 500 feet of public housing, a public park, or a public building, N.J.S.A.

2C:35-7.1(a).

      Defendant's trial on Indictment I began on May 1, 2019. After presenting

its case-in-chief, the State dismissed the fourth-degree possession of a defaced

firearm charge. During the trial the State called several witnesses. Both Officer

Cabezas and Officer Mendes testified. Additionally, the State presented Officer

Roderick Brown, the identification officer who processed the crime scene and

weapon for DNA and fingerprints, and Kimberly Michalik, a DNA analyst who

testified that the swab collected from the gun did not contain sufficient DNA for


                                                                           A-1398-19
                                        5
comparison purposes.      The State also called an assistant Essex County

prosecutor, Michael Morris. Morris testified that he returned the recovered gun

to its deceased owner's widow. 1 Because the gun was returned, the gun itself

was not presented at trial. Nor were the bullets.

      The jury deliberated on May 2, May 3, and May 6, and was initially

deadlocked on two counts. On May 6, the jury convicted defendant of second -

degree unlawful possession of a handgun and fourth-degree possession of

hollow nose or dum-dum bullets, but acquitted him of fourth-degree resisting

arrest. In June 2019, the trial judge sentenced defendant to an aggregate nine

years of incarceration with four-and-a-half years' parole ineligibility for

Indictment I. On Indictment II, the judge imposed a concurrent five -year term,
                            2
with corresponding fines.       All other charges were dismissed. This appeal

followed.




1
  Testimony from Morris revealed that the registered owner of the firearm was
the late Patrick Kimmel and the weapon, according to the file produced to
Morris, was stolen from his home in Fayetteville, North Carolina in 2008.
2
  Defendant resolved Indictment II by pleading guilty to third-degree conspiracy
and two counts of third-degree possession of CDS with intent to distribute. In
exchange, the State recommended a sentence of a concurrent five-year term of
incarceration.
                                                                          A-1398-19
                                        6
                                        II.

                          The Community Gun Theory

      At the outset, we are not persuaded by defendant's argument that barring

testimony on "community guns" precipitated an unfair trial by preventing him

from developing an alternate theory as to the gun's provenance. On cross-

examination of Officer Cabezas, defense counsel attempted to present the theory

that the gun recovered was not defendant's, as it did not have his fingerprints or

DNA on it, but actually a "community gun" left in the high-crime, gang-

affiliated area. The State objected to this line of questioning and the court found

the questions "hing[ed] on [the] hypothetical" and were "beyond the scope of

direct."   In sustaining the objection, the court found defendant could be

subjected to negative inferences about gang affiliation if the jury heard the

testimony.

      Trial courts are afforded broad discretion in controlling cross-

examination. State v. Jenewicz, 193 N.J. 440, 467 (2008). See State v. Sands,

76 N.J. 127, 140 (1978) ("a trial judge has broad discretion in controlling the

scope of cross-examination"). Pursuant to N.J.R.E. 611(b), cross-examination

should "not go beyond the subject matter of the direct examination and mat ters

affecting the witness' credibility." And it is well settled "[t]hat the scope of


                                                                             A-1398-19
                                        7
cross-examination is a matter for the control of the trial court and an appellate

court will not interfere with such control unless clear error and prejudice are

shown . . . ." State v. Wakefield, 190 N.J. 397, 452 (2007).

      We cannot conclude that the court erred in excluding the community gun

testimony during trial. As the court pointed out, the community gun line of

questioning was hypothetical, it was not based on evidence in the case or

previous testimony. The court also noted the risk of prejudice stemming from

gang related testimony; specifically, the possibility that the jury could make an

inference that defendant was involved or associated with a gang. Moreover ,

defendant was still able to present the theory that he was not the source of the

gun. Defense counsel elicited testimony that guns were frequently found in the

area, and that the recovered gun could have been abandoned or put there by

someone else.

      The court's exercise of discretion over the community gun testimony did

not prevent defendant from presenting a full defense. We do not find, based on

this record, that the judge clearly erred and prejudiced the defendant by barring

testimony on community guns.




                                                                           A-1398-19
                                       8
                                        III.

                        The State's Improper Summation

      During closing arguments, defense counsel urged the jury to look at "the

consistency of the evidence," and emphasized that "Cabezas was inconsistent

with his prior testimony on multiple occasions."            Defense counsel also

highlighted the State's failure to preserve critical evidence in this case, including

the weapon, the bullets, and the statements of a witness at the scene. Counsel

discussed the lack of forensic evidence such as fingerprints or DNA, and

ultimately concluded his summation by saying:

             if you find inconsistencies in the testimony of the State,
             if you think they [bungled] the collection of evidence,
             if you think that they fabricated testimony like I believe
             Cabe[z]as did, there’s only one thing you can do while
             following your oath, find him not guilty.

      The State followed, arguing in part:

             So [Cabezas] jeopardized his own neck out there,
             chasing a man he knew to be armed. He risked his own
             life doing that. Yet [defense counsel] would criticize
             him for the actions he took, the jeopardy he placed
             himself in. . . . We send these officers out to jeopardize
             their lives every day. And yet they’re criticized for
             doing that which they are sworn to do. How many
             people would have run after a man . . . .




                                                                              A-1398-19
                                         9
      Defense counsel interposed an objection to the rhetorical question posed

by the State. The court sustained the objection. The State shifted the focus of

its summation to Cabezas' credibility, stating:

            [b]ecause frankly, ladies and gentlemen, let's be blunt,
            if you don’t believe them why would you believe a
            fingerprint expert who would come in here and say, oh
            yeah[,] we found fingerprints on the gun. Or why don’t
            you believe the DNA expert who came in and said oh
            we found DNA on the gun, it’s the defendant’s.

      Near the end of his summation, the State quoted a "famous prosecutor"

from the Nuremburg Trials.3

            "The suspended judgement with which we opened this
            case is no longer appropriate. The time has come for
            final judgment. And if the case I present seems harsh
            and uncompromising, it’s because the evidence makes
            it so. If you were to say of these men that they are not
            guilty, it would be as true to say there has been no
            crime."

After the summations concluded, the judge provided the jury with their final

jury charges, including instructions that the comments and remarks of counsel

are not evidence.


3
  The Nuremberg trials were a series of thirteen trials carried out in Nuremberg,
Germany, between 1945 and 1949. The defendants, who included Nazi Party
officials and high-ranking military officers along with German industrialists,
lawyers and doctors, were indicted on such charges as crimes against peace and
crimes      against    humanity.           Nuremberg         Trials,     HISTORY,
https://www.history.com/topics/world-war-ii/nuremberg-trials (June 7, 2019).
                                                                           A-1398-19
                                       10
      On appeal, defendant argues that the State's comments during summation

were improper because they: (1) bolstered the officers credibility based solely

on their status as police officers, (2) pitted defendant against the police, (3)

misled the jury with issues outside the evidence presented, (4) made inaccurate

factual assertions, (5) attacked defendant and defense counsel, (6) expressed the

prosecutor's own opinion as to guilt, and (7) needlessly injected the Nuremberg

Trials to incite the jury, to make defendant appear dangerous, and to improperly

increase the odds of conviction. The State argues instead that its comments at

summation were in response to defense counsel's closing argument.

      We recognize that there was a single objection to the State's closing

remarks, and hence we evaluate the remarks by the plain-error standard, namely

whether the misconduct was so egregious in the context of the summation as a

whole as to deprive defendant of a fair trial. See, e.g., State v. Smith, 167 N.J.

158, 181-82 (2001); State v. Frost, 158 N.J. 76, 83, 87-89 (1999). See also,

State v. Josephs, 174 N.J. 44, 124 (2002) ("Generally, if counsel did not object,

the remarks will not be deemed prejudicial.").

      Prosecutors are accorded considerable latitude in summing up the State's

case forcefully and graphically. State v. Tilghman, 345 N.J. Super. 571, 575

(App. Div. 2001). Nevertheless, prosecutors also have an "overriding obligation


                                                                            A-1398-19
                                       11
to see that justice is fairly done." Ibid. Thus, while prosecutors "may strike

hard bows, [they] [are] not at liberty to strike foul ones." Ibid. (quoting Bergen

v. United States, 295 U.S. 78, 88 (1935) ("It is as much [the prosecutor's] duty

to refrain from improper methods calculated to produce a wrongful conviction

as it is to use every legitimate means to bring about a just one.")). A prosecutor's

comments must remain fair and tethered to the evidence presented. Frost, 158

N.J. at 83.

      Based on this record, we are persuaded that two of the State's comments,

the DNA/fingerprint comment as well as the Nuremburg Trials quote, were "foul

blows" which "exceeded the parameters of permissibly forceful advocacy." See

State v. Munoz, 340 N.J. Super. 204, 217 (App. Div. 2001).

      The State's DNA/fingerprint remark improperly equated the reliability of

lay witness testimony to scientific, forensic evidence. It also conveyed the

inaccurate impression that fingerprint and DNA evidence were recovered in this

case, and that the DNA belonged to defendant. This assertion had no basis in

the record, and it was patently untrue. See State v. Rodriguez, 365 N.J. Super.

38, 48 (App. Div. 2003) ("Prosecutor's may not make inaccurate factual or legal

assertions during summation . . . ."). By making inaccurate factual assertions

and misleading comparisons in an attempt to bolster the officers' credibility, the


                                                                              A-1398-19
                                        12
DNA/fingerprint comment was "clearly capable of producing an unjust result. "

In a case where defendant's guilt or innocence hinged on whether the jury

believed the officers' testimony, we cannot conclude that this misconduct was

harmless. See R. 2:10-2; State v. Maloney, 216 N.J. 91, 104 (2013).

      The State's Nuremberg Trials remark at closing is equally concerning.

"Prosecutors must walk a fine line when making comparisons, whether implicit

or explicit, between a defendant and [those] whom the jury associates with

violence or guilt." State v. Williams, 244 N.J. 592, 617 (2021) (finding the

comparison of defendant to Jack Nicholson’s character in "The Shining" was

"clearly capable of having an unfair impact on the jury's deliberations . . . and

constituted reversible error"). The State's comment, "[if] you were to say of

these men that they are not guilty, it would be as true to say there has been no

crime," mischaracterizes the burden of proof for the jury. During its charge to

the jury, the court gave the standard model jury charge on reasonable doubt,

stating in pertinent part:

             The State has the burden of proving the defendant
             guilty beyond a reasonable doubt. Now some of you
             may have served in civil cases where you were told that
             it’s only necessary to prove that a fact is more likely
             true than not true. In criminal cases the State’s proof
             must be more powerful than that. It must be beyond a
             reasonable doubt.


                                                                           A-1398-19
                                      13
            A reasonable doubt is an honest and reasonable
            uncertainty in your mind about the guilt of the
            defendant after you have given full and impartial
            consideration to all of the evidence. A reasonable
            doubt may arise from the evidence itself or from a lack
            of evidence. It is a doubt that a reasonable person
            hearing the same evidence would have. Now proof
            beyond a reasonable doubt, for example is proof that
            leaves you firmly convinced of the defendant’s guilt. In
            this world, we know very few things with absolute
            certainty. In criminal cases, the law does not require
            proof that overcomes every possible doubt. If based on
            your consideration of the evidence you are firmly
            convinced that the defendant is guilty of the crime
            charged, you must find them guilty. If on the other
            hand you are not firmly convinced of the defendant’s
            guilt you must give the defendant the benefit of the
            doubt and find him not guilty.

      The State essentially placed the jurors in the position of choosing between

competing burdens of proof, telling the jurors that if they rendered a not guilty

verdict, then there was "no crime." The comment also had the wrongful effect

of suggesting to the jury that if they thought a crime took place, then defendant

must be culpable. Even the court's reasonable doubt charge could not neutralize

this improper characterization of the State's burden of proof and its potential to

mislead jurors during deliberations on a fundamental principle of criminal

jurisprudence. The Nuremburg quote was "clearly capable of having an unfair

impact on the jury's deliberations." Williams, 244 N.J. at 616.



                                                                            A-1398-19
                                       14
      When viewed together, the State's DNA/fingerprinting and Nuremburg

comments during summation are intrusions upon defendant's right to a fair trial

and constitute reversible error, warranting a new trial.

                                        IV.

              Prior Inconsistent Statements of Officer Cabezas and
                              Juror Number Seven

                                         A.

                                 Officer Cabezas

      Cabezas testified on the first day of trial. He stated on direct, that

defendant "immediately began to pull on the handles of the door while . . . one

hand was pulling, the other one was just holding his waistband area." He further

stated that "[h]is other hand was in his waistband area as he[] [was] pulling the

handle of the parked car."       Cabezas also testified that, during the chase,

defendant "kept looking back with the gun in his right hand and actually almost

pointed the gun at me, which is [why] I was very close to maybe discharging my

weapon . . . for my safety . . . . I remember that clearly."

      Trial   counsel    cross-examined       Cabezas,   focusing   primarily   on

inconsistencies between his trial testimony, his police report, and his

suppression hearing testimony.        Counsel emphasized that Cabezas never



                                                                            A-1398-19
                                        15
mentioned until trial that he: (1) observed defendant holding his waistband, or

(2) saw defendant pointing the gun at him.

      In order to refresh his recollection, counsel presented Cabezas with his

written incident report as well as the motion to suppress hearing transcript from

2017.4 Cabezas identified the incident report and confirmed he was the author.

When asked to point out where in the report he stated that he saw defendant

holding his waistband, Cabezas replied "I didn't write that in the report."

            Q: You didn’t write it in your report. Did you also
            mention anywhere in your report that he pointed the
            gun at you twice?

            A: No, I didn’t put that in the report.




4
  When questioned about the incident at the suppression hearing, Cabezas did
not specifically say he saw defendant holding his waistband area while pulling
on the door handles. On direct he testified: "[a]s he's pulling on the handles we
get out of the car, we begin to approach him, and then that's when he . . . pulled
the handgun out of his waistband area." On cross, Cabezas stated that defendant
pulled the gun out from "[t]he front of his waistband" and that this "was the first
time [he] noticed the gun." Trial counsel questioned how Cabezas "didn't see
the handle of a .357 magnum in [defendant's] waistband from ten feet away until
he pulled it up" but Cabezas maintained that the first time he saw the gun was
when he "reached in his waistband and pulled the gun out . . ." and that he didn't
remember if defendant had to lift his shirt to do so.


                                                                              A-1398-19
                                       16
      Next, Cabezas was questioned about the transcript from the suppression

hearing.   Counsel again asked Cabezas to point out where he mentioned

defendant holding his waistband.

            Q: Can you show me where in your testimony either in
            direct or cross where you mentioned he was holding his
            waistband? You can look at the whole transcript if you
            want. . . .

            A: I don’t know.

                  ....

            Q: It was loose sweatpants; right?

            A: Correct.

            Q: But you didn’t mention him holding anything; right?

            A: No, I just said his hand was in his waistband like --

            Q: Where does it say that? Go ahead, find that.

            A: No, it’s not -- it’s not here.

            Q: It’s not there. You didn’t testify to that one year after
            the incident; right?

            A: Correct.

            Q: And you didn’t write it down the day of the incident;
            right?

            A: Correct.



                                                                           A-1398-19
                                        17
            Q: This is the first time in three years you’ve ever
            mentioned that; isn’t it?

            A: Correct.

            Q: Okay, is it also the first time in three years that you
            ever mentioned he pointed the gun at you?

            A: This is the first time I was asked, yes . . . .

      Trial counsel later made an application, based on State v. Provet, 133 N.J.

Super. 432 (App. Div. 1975), seeking a jury charge on prior inconsistent

statements. Specifically, counsel requested a charge on using prior inconsistent

statements for credibility purposes as well as for substantive evidence. Counsel

argued that according to Provet, the two omissions by Cabezas, "serve as an

applied contradiction of the statement by the witness," permitting the jury to

consider the omissions for purposes of impeaching Cabezas, and as substantive

proof that his trial testimony was untrue.

      The court declined to give the Provet charge. It found the facts in Provet

distinguishable because in Provet the prior inconsistent statement was an

affirmative statement, not an omission, and the underlying documents

containing the statements were admitted as evidence, not purely used to refresh

recollection.




                                                                           A-1398-19
                                        18
      Defendant contends the trial court committed reversible error by failing

to inform the jury that the witness's earlier omissions could be considered both

for credibility purposes and as "substantive evidence or proof of the truth of the

prior contradictory statement or omitted statement."         Model Jury Charges

(Criminal), "Prior Contradictory Statements of Witnesses (Not Defendant)"

(approved May 23, 1994). We agree.

      The Model Charge with respect to prior contradictory statements of

witnesses makes several references to using inconsistent statements as

substantive evidence. For example, it states that "[the inconsistent st atement]

may also be considered by you as substantive evidence, that is, as proof of the

truth of what is stated in the prior contradictory statement" and "[t]his evidence

may be considered by you as substantive evidence or proof of the truth of the

prior contradictory statement or omitted statement." Ibid.

      Generally, this charge must be given if the statements or omissions, go

"directly to the issue" of the underlying offense, create an "alternative version

of the crime scenario," or present a "conflicting version of the same event . . . ."

See State v. Allen, 308 N.J. Super. 421, 427-29 (App. Div. 1998); State v.

Hammond, 338 N.J. Super. 330, 343-42 (App. Div. 2001). The inconsistency

must be more than a blanket denial of any knowledge of this incident, and


                                                                              A-1398-19
                                        19
actually possess substantive exculpatory value of its own. Hammond, 338 N.J.

Super. at 343-42. Otherwise, an instruction on considering the inconsistent

statement or omission for its substance would not be "needed to protect

defendant's rights." Ibid.

      The officer's conflicting testimony was more than a blanket denial or

disavowal of the events that transpired. He testified to specific events which he

omitted from his pre-trial report as well as his pre-trial testimony. These details

went to the essence of defendant's main defense: that he never possessed a gun.

Viewed through the lens of this record, these omissions have "significant

substantive exculpatory value." Id. at 343. We find that the trial court erred

when it declined to give the prior inconsistent statement jury charge.

                                        B.

                              Juror Number Seven

      Defendant also urges us to reverse his conviction because the trial court

failed to voir dire the remaining jurors to ascertain whether they had been tainted

by any information Juror Seven may have imparted to them.

      After the first day of trial, Juror Seven came forward and spoke with the

court and counsel for both parties at sidebar. Juror Seven explained that while

he didn't recognize Officer Cabezas’ last name from the witness list at the initial


                                                                             A-1398-19
                                       20
voir dire, he remembered him after he saw Cabezas' face and heard his first

name, Onofre. The juror described his relationship with Cabezas as "friendly"

and that he knew him through family members on the police force. Juror Seven

also revealed that he coached soccer every day approximately a block away from

where the incident took place.

      The record shows that the court found that Juror Seven "was very candid"

and "being very honest." Counsel and the court agreed that the juror properly

came forward, and neither counsel objected to excusing the juror. The record

shows that neither the State nor the defense requested additional voir dire. The

court thanked and dismissed the juror, citing "familiarity with one of the

witnesses." Before Juror Seven departed, the State asked if, during the only ten-

minute break of the day, the juror had mentioned his knowledge of the area or

of Officer Cabezas to other jurors. Juror Seven stated, "No, I kept it to myself."

The next day the court informed the jury that Juror Seven was excused for

personal issues, and they were directed not to speculate as to why Juror Seven

had been excused.

      Should it become apparent during the course of a trial "that a juror may

have been exposed to extraneous information, the trial court must act swiftly to

overcome any potential bias and to expose factors impinging on the juror's


                                                                            A-1398-19
                                       21
impartiality." State v. R.D., 169 N.J. 551, 557-58 (2001) (citing State v. Bey,

112 N.J. 45, 83-84 (1988)). At minimum, the court is obliged to interrogate the

juror, in the presence of counsel, to determine if there is a taint; if so, the

"inquiry must expand to determine whether any other jurors have been tainted

thereby." Pressler & Verniero, Current N.J. Court Rules, cmt. 2 on R. 1:16-1

(2022); see also State v. Bisaccia, 319 N.J. Super. 1, 13 (App. Div. 1999) (stating

that if actual juror taint is possible, court must voir dire affected juror and, in

appropriate circumstances, the remaining jurors).

      The court should "inquire into . . . whether the juror intentionally or

inadvertently . . . imparted any of [the extraneous] information to other jurors."

R.D., 169 N.J. at 560. And, "[d]epending on the juror's answers . . . the court

must then determine whether it is necessary to voir dire individually other jurors

to ensure the impartiality of the jury." Ibid. This assessment requires the court

to examine "whether there was at least an opportunity for the extraneous

information to reach the remaining jurors when that extraneous information is

knowledge unique to one juror who is excused mid-trial." Id. at 559 (citing State

v. Wormley, 305 N.J. Super. 57, 70 (App. Div. 1997) (finding that even though

excused juror stated she did not discuss extraneous matter with anyone, there

was a "strong likelihood that, even indirectly or unintentionally, she may well


                                                                             A-1398-19
                                       22
have," given that there was at least one break during which jurors commingled

informally)).

      There is no per se rule requiring the court to individually voir dire the

other members of the jury when handling mid-trial juror taint, id. at 561;

however, failing to do so when these circumstances arise may be grounds for

reversal. See Bisaccia, 319 N.J. Super. at 16-19. It is a decision that "remains

a matter for the sound discretion of trial court[,]" but one that "should be

explained on the record to facilitate appellate review under the abuse of

discretion standard." R.D., 169 N.J. at 560 (emphasis added).

      Here, Juror Seven had at least one opportunity to convey his knowledge

of the area and his "friendly" relationship with Cabezas to the rest of the jury.

After recognizing Cabezas, there was a ten-minute break between the testimony

of Mendes and Brown where the jury was allowed to commingle outside the

presence of the trial court. This break represented an opportunity for the jury to

be exposed to Juror Seven's extraneous information. Id. at 559. The trial court's

assessment of Juror Seven's veracity and his disclaimer as to having conveyed

his knowledge are important considerations, but the response of a juror is not

necessarily sufficient. Id. at 563.




                                                                            A-1398-19
                                       23
       Without the court's targeted questioning of the remaining jurors, we

cannot be assured that Juror Seven did not convey, either directly or indirectly,

his outside knowledge. "Securing and preserving an impartial jury goes to the

very essence of a fair trial." Bey, 112 N.J. at 74. Thus, we conclude the trial

court abused its discretion and that additional voir dire was necessary here to

safeguard defendant's constitutional right to a "trial by an impartial jury." R.D.,

169 N.J. at 557 (citing U.S. Const. amends. VI, XVI and N.J. Const. art. I, ¶ 10).

                                        V.

                               Cumulative Impact

       For sake of completeness, we briefly address defendant's additional

argument that the cumulative impact of the trial court's errors warrants a new

trial. Cumulative error occurs when errors that would not require reversal by

themselves, together "cast doubt on [the] verdict and call for a new trial." State

v. Sanchez-Medina, 231 N.J. 452, 469 (2018). See also Jenewicz, 193 N.J. at

473.

       While we have found those errors independently warrant a new trial,

considered cumulatively, they certainly "undermined defendant's right to a fair

trial" and "raise serious questions about whether the outcome was just,

particularly in light of the strength of the evidence presented." Ibid. (finding


                                                                             A-1398-19
                                       24
lack of jury instructions on how to assess identification of defendant an d

provocative evidence about defendant's immigration status undermined

defendant's right to a fair trial where the State's evidence against defendant was

not overwhelming); see also State v. Sui Kam Tung, 460 N.J. Super. 75, 103-04

(App. Div. 2019) (concluding prosecutor's out of bounds statements during

closing combined with other errors, including an inadequate jury charge,

deprived defendant of a fair trial)

                                       VI.

                   Vacation of Guilty Plea as to Indictment II

      Finally, defendant makes a brief argument that his guilty plea should be

vacated. Defendant relies on State v. Hager, 462 N.J. Super. 377 (App. Div.

2020). There, the defendant pled guilty to a gun charge after being convicted of

resisting arrest. Id. at 380-81. We subsequently reversed the conviction based

on an evidentiary error and vacated defendant's guilty plea because the

conviction "led directly" to his plea. Id. at 388-89 (vacating defendant's guilty

plea after finding the judge's incorrect evidentiary ruling led directly to

defendant's guilty plea). Accordingly, defendant argues his plea should be

vacated because his conviction in Indictment I "led directly" to his guilty plea

on Indictment II. We disagree.


                                                                            A-1398-19
                                       25
      Unlike Hager, here defendant's plea was for an entirely separate incident

under an entirely separate indictment. To be sure, in Hager, the defendant was

charged in a three-count indictment with third-degree terroristic threats, fourth-

degree resisting arrest, and second-degree certain persons possessing a weapon,

all stemming from an altercation at defendant's home. Hager, 462 N.J. Super.

at 381. After being convicted on a lesser included disorderly persons offense of

resisting arrest, but prior to the trial on the certain persons charge, Hager

negotiated a plea deal to an amended charge of third-degree unlawful

possession. Ibid.

      The Hager case is distinguishable from the case a bar for two key reasons.

First, this was not a bifurcated trial where the charges originated from the same

incident. Here, there was a separate event years later that gave rise to the charges

in Indictment II.   Second, Hager's resisting arrest conviction was reversed

because we found his custodial statement about the location of his BB gun was

obtained before he could be fully informed of his Miranda rights. Deeming the

BB gun statement inadmissible impacted defendant's likelihood of success on

the certain persons/unlawful possession charge, so vacating that plea was

justified. Here, the alleged errors in defendant's Indictment I trial have no




                                                                              A-1398-19
                                        26
bearing on his likelihood of success on Indictment II: an amended third -degree

conspiracy charge and third degree-possession of a CDS with intent to distribute.

      We do not find, based on this record, that defendant's Indictment II guilty

plea should be vacated in light of our reversal of his Indictment I conviction.

      Because we are remanding for a new trial, we do not address defendant's

contentions about his sentence.

      Affirmed in part; vacated and remanded in part for further proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                           A-1398-19
                                      27